UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2014 Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1559137 (State of incorporation) (I.R.S. Employer Identification Number) 900 Bedford Street, Stamford, Connecticut 06901 (Address of principal executive offices) (203) 324-7500 (Registrant’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act: Large Accelerated Filer Accelerated Filer Non-Accelerated Filer _ Smaller Reporting Company X_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X_ State the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date. Common stock, $0.01 par value per share, 39,160,627 shares outstanding as of the close of business October 31, 2014. 1 Table of Contents PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements Of Operations 4 Consolidated Statements Of Comprehensive Income 5 Consolidated Statements Of Shareholders’ Equity 6 Consolidated Statements Of Cash Flows 7 Notes To Consolidated Financial Statements (Unaudited) 9 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 46 Item 3: Quantitative and Qualitative Disclosures about Market Risk 60 Item 4: Controls and Procedures 62 PART II - OTHER INFORMATION Item 1: Legal Proceedings 63 Item 1A: Risk Factors 63 Item 6: Exhibits 63 SIGNATURES 66 2 PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except shares) September 30, 2014 December 31, 2013 (Unaudited) ASSETS Cash and due from banks: Noninterest bearing deposits and cash $ 1,530 $ 1,570 Interest bearing deposits 56,060 33,296 Total cash and cash equivalents 57,590 34,866 Securities: Available for sale securities, at fair value (Note 2) 34,571 37,701 Other Investments 4,450 4,450 Federal Reserve Bank stock, at cost 1,541 1,444 Federal Home Loan Bank stock, at cost 6,428 4,143 Total securities 46,990 47,738 Loans receivable (net of allowance for loan losses: 2014: $4,913 2013: $5,681) (Note 3) 458,893 418,148 Accrued interest and dividends receivable 1,649 1,566 Premises and equipment, net 18,651 15,061 Cash surrender value of life insurance 22,378 22,025 Deferred tax asset (Note 6) 16,812 - Other assets 1,292 1,844 Total assets $ 624,255 $ 541,248 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits (Note 4): Noninterest bearing deposits $ 62,657 $ 55,358 Interest bearing deposits 358,458 374,846 Total deposits 421,115 430,204 Federal Home Loan Bank borrowings 132,000 57,000 Junior subordinated debt owed to unconsolidated trust 8,248 8,248 Accrued expenses and other liabilities 2,191 3,955 Total liabilities 563,554 499,407 Commitments and Contingencies (Note 9) Shareholders' equity (Notes 5 and 10) Preferred stock, no par value; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 100,000,000 shares authorized; 2014: 39,172,332 shares issued; 39,160,627 shares outstanding. 2013 :38,786,680 shares issued; 38,774,975 shares outstanding 392 388 Additional paid-in capital 105,683 105,484 Accumulated deficit ) ) Less: Treasury stock, at cost: 2014 and 2013, 11,705 shares ) ) Accumulated other comprehensive income ) ) Total shareholders' equity 60,701 41,841 Total liabilities and shareholders' equity $ 624,255 $ 541,248 See Accompanying Notes to Consolidated Financial Statements. 3 PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Interest and Dividend Income Interest and fees on loans $ 4,792 $ 5,427 $ 14,150 $ 15,668 Interest on investment securities 132 148 400 622 Dividends on investment securities 39 29 122 87 Other interest income 14 10 40 47 Total interest and dividend income 4,977 5,614 14,712 16,424 Interest Expense Interest on deposits 579 893 1,823 3,054 Interest on Federal Home Loan Bank borrowings 41 119 107 637 Interest on subordinated debt 71 71 353 213 Interest on other borrowings - - - 82 Total interest expense 691 1,083 2,283 3,986 Net interest income 4,286 4,531 12,429 12,438 Provision for Loan Losses - 1,000 - 970 Net interest income after provision for loan losses 4,286 3,531 12,429 11,468 Non-Interest Income Mortgage banking activity - 96 17 261 Loan application, inspection & processing fees 44 54 193 208 Fees and service charges 250 176 702 559 Gains on sale of loans - - - 28 Gain on sale branch assets and deposits - - - 51 Earnings on cash surrender value of life insurance 116 129 353 398 Other income 177 105 538 311 Total non-interest income 587 560 1,803 1,816 Non-Interest Expense Salaries and benefits 2,090 2,158 6,037 7,740 Occupancy and equipment expense 840 981 2,627 2,956 Data processing expense 312 366 841 1,026 Advertising and promotional expenses 61 40 185 158 Professional and other outside services 422 740 1,350 2,399 Loan administration and processing expenses 29 41 65 192 Regulatory assessments 233 243 700 921 Insurance expense 88 89 263 251 Other real estate operations - 34 12 91 Material and communications 97 94 274 302 Restructuring charges and asset disposals (Note 12) - 54 - 448 Prepayment penalty on borrowings - 1,405 - 4,116 Other operating expenses 252 216 585 944 Total non-interest expense 4,424 6,461 12,939 21,544 Income (loss) before income taxes 449 ) 1,293 ) Benefit for Income Taxes ) - ) ) Net income (loss) $ 17,261 $ ) $ 18,105 $ ) Basic and diluted income (loss) per share $ 0.45 $ ) $ 0.47 $ ) See Accompanying Notes to Consolidated Financial Statements. 4 PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three Months Ended Nine Months Ended September 30, September 30, Net income (loss) $ 17,261 $ ) $ 18,105 $ ) Other comprehensive income: Unrealized holding gains (losses) arising during the period 51 ) 552 ) Total 51 ) 552 ) Comprehensive income (loss) $ 17,312 $ ) $ 18,657 $ ) See Accompanying Notes to Consolidated Financial Statements. 5 PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (in thousands, except shares) Accumulated Additional Other Number of Common Paid-In Accumulated Treasury Comprehensive Shares Stock Capital Deficit Stock Income (Loss) Total Nine months ended September 30, 2014 Balance at December 31, 2013 38,774,975 $ 388 $ 105,484 $ ) $ ) $ ) $ 41,841 Comprehensive income Net income - - - 18,105 - - 18,105 Unrealized holding gain on available for sale securities - 552 552 Total comprehensive income 18,657 Share-based compensation expense - - 203 - - - 203 Issuance of restricted stock 385,652 4 (4 ) - Balance, September 30, 2014 39,160,627 $ 392 $ 105,683 $ ) $ ) $ ) $ 60,701 Nine months ended September 30, 2013 Balance at December 31, 2012 38,480,114 $ 385 $ 105,356 $ ) $ ) $ ) $ 49,568 Comprehensive loss Net loss - - - ) - - ) Unrealized holding loss on available for sale securities - ) ) Total comprehensive loss ) Share-based compensation expense - - 71 - - - 71 Redemption of restricted stock 189,092 2 (2 ) - Balance, September 30, 2013 38,669,206 $ 387 $ 105,425 $ ) $ ) $ ) $ 40,561 6 PATRIOT NATIONAL BANCORP, INC CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, 2014 2013 Cash Flows from Operating Activities: Net income (loss): $ 18,105 $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Restructuring charges and asset disposals - ) Amortization of investment premiums, net 186 139 Amortization and accretion of purchase loan premiums and discounts, net 16 17 Provision for loan losses - 970 Gain on sale of loans - ) Gain on sale of mortgage loans - ) Originations of mortgage loans held for sale - ) Proceeds from sales of mortgage loans held for sale - 37,061 Earnings on cash surrender value of life insurance ) ) Depreciation and amortization 835 869 Loss (gain) on sale of other real estate owned 4 ) Proceeds from sale of branch assets and deposits - 127 Gain on sale of branch assets and deposits - ) Share-based compensation 203 71 Changes in assets and liabilities: Increase in net deferred loan costs ) ) (Increase) decrease in accrued interest and dividends receivable ) 343 Increase in deferred tax asset ) - Decrease in other assets 552 1,128 Decrease in accrued expenses and other liabilities ) ) Net cash provided by(used in) operating activities 853 ) Cash Flows from Investing Activities: Principal repayments on available for sale securities 3,496 2,445 (Purchases) redemptions of Federal Reserve Bank stock ) 212 (Purchases) redemptions of Federal Home Loan Bank stock ) 201 Proceeds from sale of loans - 10,655 (Increase) decrease in loans ) 17,520 Purchase of other real estate owned ) - Proceeds from sale of other real estate owned 260 1,310 Capital improvements of other real estate owned - ) Purchase of bank premises and equipment, net ) ) Net cash (used in) provided byinvesting activities ) 29,609 Cash Flows from Financing Activities: Net decrease in deposits ) ) Decrease in deposits held for sale - ) Increase (decrease) in FHLB borrowings 75,000 ) Decrease in repurchase agreements - ) Net cash provided by (used in) financing activities 65,911 ) Net increase (decrease) in cash and cash equivalents 22,724 ) Cash and Cash Equivalents: Beginning 34,866 71,014 Ending $ 57,590 $ 23,336 7 PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (Unaudited) (in thousands) Nine Months Ended September 30, 2014 2013 Supplemental Disclosures of Cash Flow Information Interest paid $ 3,580 $ 3,914 Income taxes paid $ 3 $ 3 Supplemental disclosures of noncash operating, investing and financing activities: Unrealized holding gain (loss) on available for sale securities arising during the period $ 552 $ ) Reduction in deposits held for sale $ - $ 10,167 Reduction in branch assets held for sale $ - $ 12 See Accompanying Notes to Consolidated Financial Statements. 8 PATRIOT NATIONAL BANCORP, Inc. Notes to consolidated financial statements (Unaudited) Note 1:Basis of Financial Statement Presentation The Consolidated Balance Sheet at December31,2013 has been derived from the audited financial statements of Patriot National Bancorp, Inc. (“Bancorp” or “the Company”) at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The accompanying unaudited financial statements and related notes have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying consolidated financial statements and related notes should be read in conjunction with the previously filed audited financial statements of Bancorp and notes thereto for the year ended December31,2013. The information furnished reflects, in the opinion of management, all normal recurring adjustments necessary for a fair presentation of the results for the interim periods presented. The results of operations for the three andnine months ended September 30, 2014 are not necessarily indicative of the results of operations that may be expected for the remainder of 2014. 9 Note 2:Investment Securities The amortized cost, gross unrealized losses and approximate fair values of available-for-sale securities at September 30, 2014 and December 31, 2013 are as follows: Gross (in thousands) Amortized Unrealized Fair Cost Losses Value September 30, 2014: U. S. Government agency bonds $ 7,500 $ ) $ 7,314 U. S. Government agency mortgage-backed securities 18,706 ) 18,307 Corporate bonds 9,000 ) 8,950 $ 35,206 $ ) $ 34,571 December 31, 2013: U. S. Government agency bonds $ 7,500 $ ) $ 7,079 U. S. Government agency mortgage-backed securities 22,388 ) 21,752 Corporate bonds 9,000 ) 8,870 $ 38,888 $ ) $ 37,701 There were no purchases or sales of available-for-sale securities during 2014 as of September 30, 2014. 10 The following table presents the gross unrealized loss and fair value of Bancorp’s available-for-sale securities, aggregated by the length of time the individual securities have been in a continuous loss position, at September 30, 2014 and December 31, 2013: Less Than 12 Months 12 Months or More Total (in thousands) Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Loss September 30, 2014: U. S. Government agency bonds $ - $ - $ 7,314 $ ) $ 7,314 $ ) U. S. Government agency mortgage - backed securities - - 18,307 ) 18,307 ) Corporate bonds - - 8,950 ) 8,950 ) Totals $ - $ - $ 34,571 $ ) $ 34,571 $ ) December 31, 2013: U. S. Government agency bonds $ 7,079 $ ) $ - $ - $ 7,079 $ ) U. S. Government agency mortgage - backed securities 8,871 ) 12,881 ) 21,752 ) Corporate bonds - - 8,870 ) 8,870 ) Totals $ 15,950 $ ) $ 21,751 $ ) $ 37,701 $ ) At September 30, 2014, all eleven available-for-sale securities had unrealized holding losses with aggregate depreciation of 1.8% from the amortized cost. At December31,2013, all eleven securities had unrealized losses with aggregate depreciation of 3.2% from the amortized cost. Bancorp performs a quarterly analysis of those securities that are in an unrealized loss position to determine if those losses qualify as other-than-temporary impairments. This analysis considers the following criteria in its determination: the ability of the issuer to meet its obligations when the loss position is due to a deterioration in credit quality, management’s plans and ability to maintain its investment in the security, the length of time and the amount by which the security has been in a loss position, the interest rate environment, the general economic environment and prospects or projections for improvement or deterioration. Management believes that none of the unrealized losses on available-for-sale securities noted above are other than temporary due to the fact that they relate to market interest rate changes on U.S. Government agency debt, corporate debt and mortgage-backed securities issued by U.S.Government agencies. Management considers the issuers of the securities to be financially sound, the corporate bonds are investment grade and the Company expects to receive all contractual principal and interest related to these investments. Because the Company does not intend to sell the investments, and it is not more-likely-than-not that the Company will be required to sell the investments before recovery of their amortized cost basis, which may be at maturity, the Company does not consider those investments to be other-than-temporarily impaired at September 30, 2014. 11 The amortized cost and fair value of available-for-sale debt securities at September 30, 2014 by contractual maturity are presented below. Actual maturities of mortgage-backed securities may differ from contractual maturities because the mortgages underlying the securities may be prepaid without any penalties. Because mortgage-backed securities are not due at a single maturity date, they are not included in the maturity categories in the following summary: (in thousands) Amortized Cost Fair Value Maturity: Corporate bonds 5 to 10 years $ 9,000 $ 8,950 U.S. Government agency bonds < 5 years 2,500 2,484 U.S. Government agency bonds 5 to 10 years 5,000 4,830 U.S. Government agency mortgage-backed securities 18,706 18,307 Total $ 35,206 $ 34,571 Note 3: Loans Receivable and Allowance for Loan Losses A summary of the Company’s loan portfolio at September 30, 2014 and December 31, 2013 is as follows: (in thousands) September 30, December 31, Real Estate Commercial $ 255,556 $ 222,772 Residential 85,942 106,968 Construction 8,622 260 Construction to permanent 11,725 11,372 Commercial 56,432 35,137 Consumer home equity 41,228 44,315 Consumer installment 4,301 3,005 Total Loans 463,806 423,829 Allowance for loan losses ) ) Loans receivable, net $ 458,893 $ 418,148 12 The changes in the allowance for loan losses for the periods shown are as follows: Three months ended Nine months ended September 30, September 30, (in thousands) Balance, beginning of period $ 5,214 $ 5,322 $ 5,681 $ 6,016 Provision for loan losses - 1,000 - 970 Loans charged-off ) Recoveries of loans previously charged-off 25 17 60 70 Balance, end of period $ 4,913 $ 6,216 $ 4,913 $ 6,216 The Company's lending activities are conducted principally in Fairfield and New Haven Counties in Connecticut and Westchester County in New York. The Company originates commercial real estate loans, commercial business loans, and a variety of consumer loans. In addition, the Company previously had originated loans on residential real estate. All residential and commercial mortgage loans are collateralized primarily by first or second mortgages on real estate. The ability and willingness of borrowers to satisfy their loan obligations is dependent to some degree on the status of the regional economy as well as upon the regional real estate market. Accordingly, the ultimate collectability of a substantial portion of the loan portfolio and the recovery of a substantial portion of any resulting real estate acquired is susceptible to changes in market conditions. The Company has established credit policies applicable to each type of lending activity in which it engages, evaluates the creditworthiness of each customer and, in most cases, extends credit of up to 75% of the market value of the collateral for commercial real estate at the date of the credit extension depending on the Company's evaluation of the borrowers' creditworthiness and type of collateral and up to 80% for multi–family real estate. In the case of construction loans, the maximum loan-to-value is 65% of the “as completed” appraised value. The appraised value of collateral is monitored on an ongoing basis and additional collateral is requested when warranted. Real estate is the primary form of collateral. Other important forms of collateral are accounts receivable, inventory, other business assets, marketable securities and time deposits. Risk characteristics of the Company’s portfolio classes include the following: Commercial Real Estate Loans – In underwriting commercial real estate loans, the Company evaluates both the prospective borrower’s ability to make timely payments on the loan and the value of the property securing the loans. Repayment of such loans may be negatively impacted should the borrower default or should there be a substantial decline in the value of the property securing the loan or decline in general economic conditions. Where the owner occupies the property, the Company also evaluates the business ability to repay the loan on a timely basis. In addition, the Company may require personal guarantees, lease assignments and/or the guarantee of the operating company when the property is owner occupied. 13 C ommercial and Industrial Loans – The Company’s commercial and industrial loan portfolio consists primarily of commercial business loans and lines of credit to businesses and professionals. These loans are usually made to finance accounts receivable, the purchase of inventory or new or used equipment and for other short or long-term working capital purposes. These loans are generally secured by business assets, but are also occasionally offered on an unsecured basis. In granting this type of loan, the Company primarily looks to the borrower’s cash flow as the source of repayment with collateral and personal guarantees, where obtained, as a secondary source. Payments on such loans are often dependent upon the successful operation of the underlying business involved. Repayment of such loans may therefore be negatively impacted by adverse changes in economic conditions, management’s inability to effectively manage the business, claims of others against the borrower’s assets which may take priority over the Company’s claims against assets, death or disability of the borrower or loss of markets for the borrower’s products or services. Residential Real Estate Loans – Home equity loans secured by real estate properties are offered by the Company. The company no longer offers residential mortgages, having exited this business in 2013. Repayment of residential real estate loans may be negatively impacted should the borrower have financial difficulties, should there be a significant decline in the value of the property securing the loan or should there be decline in general economic conditions. Construction Loans – Construction loans are short-term loans (generally up to 18 months) secured by land for both residential and commercial development. The loans are generally made for acquisition and improvements. Funds are disbursed as phases of construction are completed. Included in this category are loans to construct single family homes where no contract of sale exists, based upon the experience and the financial strength of the builder, the type and location of the property and other factors. Construction loans are generally personally guaranteed by the principal(s). Repayment of such loans may be negatively impacted by the builders’ inability to complete construction, by a downturn in the new construction market, by a significant increase in interest rates or by a decline in general economic conditions. Other/ Consumer Loans – The Company also offers installment loans, credit cards, consumer overdraft and reserve lines of credit to individuals. Repayments of such loans are often dependent on the personal income of the borrower which may be negatively impacted by adverse changes in economic conditions. The Company does not place a high emphasis on originating these types of loans. The Company does not have any lending programs commonly referred to as subprime lending. Subprime lending generally targets borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burdened ratios. 14 The following table sets forth activity in our allowance for loan losses, by loan type, for the three months ended September 30, 2014. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended Commercial Construction to September 30, 2014 Commercial Real Estate Construction Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 2,478 $ 1,125 $ - $ 149 $ 630 $ 694 $ 138 $ 5,214 Charge-offs ) ) - - - (4 ) - ) Recoveries - 15 10 - 25 Provision ) 261 66 ) ) - 39 $ - Ending Balance $ 2,190 $ 1,104 $ 76 $ 122 $ 554 $ 690 $ 177 $ 4,913 Ending balance: individually evaluated for impairment $ 1,513 $ 4 $ - $ - $ - $ 3 $ - $ 1,520 Ending balance: collectively evaluated for impairment 677 1,100 76 122 554 687 177 3,393 Total Allowance for Loan Losses $ 2,190 $ 1,104 $ 76 $ 122 $ 554 $ 690 $ 177 $ 4,913 Total Loans ending balance $ 56,432 $ 255,556 $ 8,622 $ 11,725 $ 85,942 $ 45,529 $ - $ 463,806 Ending balance: individually evaluated for impairment $ 5,827 $ 8,404 $ - $ - $ 4,978 $ 558 $ - $ 19,767 Ending balance: collectively evaluated for impairment $ 50,605 $ 247,152 $ 8,622 $ 11,725 $ 80,964 $ 44,971 $ - $ 444,039 15 The following table sets forth activity in our allowance for loan losses, by loan type, for the nine months ended September 30, 2014. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Nine months ended Commercial Construction September 30, 2014 Commercial Real Estate Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 2,285 $ 1,585 $ 260 $ 25 $ 795 $ 534 $ 197 $ 5,681 Charge-offs ) ) ) - ) ) - ) Recoveries 4 45 10 - - 1 - 60 Provision ) ) 66 97 ) 194 ) - Ending Balance $ 2,190 $ 1,104 $ 76 $ 122 $ 554 $ 690 $ 177 $ 4,913 Ending balance: individually evaluated for impairment $ 1,513 $ 4 $ - $ - $ - $ 3 $ - $ 1,520 Ending balance: collectively evaluated for impairment 677 1,100 76 122 554 687 177 3,393 Total Allowance for Loan Losses $ 2,190 $ 1,104 $ 76 $ 122 $ 554 $ 690 $ 177 $ 4,913 Total Loans ending balance $ 56,432 $ 255,556 $ 8,622 $ 11,725 $ 85,942 $ 45,529 $ - $ 463,806 Ending balance: individually evaluated for impairment $ 5,827 $ 8,404 $ - $ - $ 4,978 $ 558 $ - $ 19,767 Ending balance: collectively evaluated for impairment $ 50,605 $ 247,152 $ 8,622 $ 11,725 $ 80,964 $ 44,971 $ - $ 444,039 16 The following table sets forth activity in our allowance for loan losses, by loan type, for the three months ended September 30, 2013. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended September 30, 2013 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 1,722 $ 1,953 $ 236 $ 24 $ 934 $ 244 $ 209 $ 5,322 Charge-offs ) - ) - - (2 ) - ) Recoveries 1 15 - - - 1 - 17 Provision 1,051 ) ) 1 86 ) 56 $ 1,000 Ending Balance $ 2,760 $ 1,801 $ 116 $ 25 $ 1,020 $ 229 $ 265 $ 6,216 Ending balance: individually evaluated for impairment $ 2,200 $ 513 $ 116 $ - $ 326 $ 2 $ - $ 3,157 Ending balance: collectively evaluated for impairment 560 1,288 - 25 694 227 265 3,059 Total Allowance for Loan Losses $ 2,760 $ 1,801 $ 116 $ 25 $ 1,020 $ 229 $ 265 $ 6,216 Total Loans ending balance $ 40,142 $ 223,459 $ 335 $ 10,296 $ 114,153 $ 47,687 $ - $ 436,072 Ending balance: individually evaluated for impairment $ 6,109 $ 13,431 $ 335 $ 1,205 $ 8,782 $ 655 $ - $ 30,517 Ending balance: collectively evaluated for impairment $ 34,033 $ 210,028 $ - $ 9,091 $ 105,371 $ 47,032 $ - $ 405,555 17 The following table sets forth activity in our allowance for loan losses, by loan type, for the nine months ended September 30, 2013. The following table also details the amount of loans receivable that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Nine months ended September 30, 2013 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 942 $ 3,509 $ 311 $ 19 $ 897 $ 217 $ 121 $ 6,016 Charge-offs ) ) ) - ) ) - ) Recoveries 3 44 20 - 1 2 - 70 Provision 1,830 ) ) 6 507 31 144 970 Ending Balance $ 2,760 $ 1,801 $ 116 $ 25 $ 1,020 $ 229 $ 265 $ 6,216 Ending balance: individually evaluated for impairment $ 2,200 $ 513 $ 116 $ - $ 326 $ 2 $ - $ 3,157 Ending balance: collectively evaluated for impairment 560 1,288 - 25 694 227 265 3,059 Total Allowance for Loan Losses $ 2,760 $ 1,801 $ 116 $ 25 $ 1,020 $ 229 $ 265 $ 6,216 Total Loans ending balance $ 40,142 $ 223,459 $ 335 $ 10,296 $ 114,153 $ 47,687 $ - $ 436,072 Ending balance: individually evaluated for impairment $ 6,109 $ 13,431 $ 335 $ 1,205 $ 8,782 $ 655 $ - $ 30,517 Ending balance: collectively evaluated for impairment $ 34,033 $ 210,028 $ - $ 9,091 $ 105,371 $ 47,032 $ - $ 405,555 18 The following table details for the year ended December 31, 2013 the amount of loans receivable that were evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that was allocated to each loan portfolio segment. (in thousands) Commercial Construction Commercial Real Estate Construction to Permanent Residential Consumer Unallocated Total Total Loans ending balance $ 35,137 $ 222,772 $ 260 $ 11,372 $ 106,968 $ 47,320 $ - $ 423,829 Ending balance: individually evaluated for impairment 6,152 7,766 260 1,189 6,060 594 - 22,021 Ending balance: collectively evaluated for impairment $ 28,985 $ 215,006 $ - $ 10,183 $ 100,908 $ 46,726 $ - $ 401,808 The Company monitors the credit quality of its loans receivable in an ongoing manner. Credit quality is monitored by reviewing certain credit quality indicators, including loan to value ratios, debt service coverage ratios and credit scores. Appraisals on properties securing non-performing loans and Other Real Estate Owned (“OREO”) are updated annually. We update our impairment analysis monthly based on the most recent appraisal as well as other factors (such as senior lien positions, property taxes, etc.). The majority of the Company’s impaired loans have been resolved through courses of action other than via bank liquidations of real estate collateral through OREO. These include normal loan payoffs, the traditional workout process, triggering personal guarantee obligations, and troubled debt restructurings. However, as loan workout efforts progress to a point where the bank’s liquidation of real estate collateral is the likely outcome, the impairment analysis is updated to reflect actual recent experience with bank sales of OREO properties. A disposition discount is built into our impairment analysis and reflected in our allowance once a property is determined to be a likely OREO (e.g. foreclosure is probable). To determine the discount we compare the average sales prices of our prior OREO properties to the appraised value that was obtained as of the date when we took title to the property. The difference is the bank-owned disposition discount. The Company has a risk rating system as part of the risk assessment of its loan portfolio. The Company’s lending officers are required to assign an Obligor and a Facility risk rating to each loan in their portfolio at origination, which is ratified or modified by the Committee to which the loan is submitted for approval. When the lender learns of important financial developments, the risk rating is reviewed accordingly, and adjusted if necessary. Similarly, the Loan Committee can adjust a risk rating. The Company employs a loan officer whose responsibility is to independently review the ratings annually for all commercialcredits over $250,000. In addition, the Company engages a third party independent loan reviewer that performs quarterly reviews of a sample of loans, validating the Bank’s risk ratings assigned to such loans. The risk ratings play an important role in the establishment of the loan loss provision and to confirm the adequacy of the allowance for loan losses. Any upgrades to classified loans must be approved by the Management Loan Committee. 19 When assigning a risk rating to a loan, management utilizes the Bank’s internal eleven-point risk rating system. An asset is considered “special mention” when it has a potential weakness based on objective evidence, but does not currently expose the Company to sufficient risk to warrant classification in one of the following categories: ● An asset is considered “substandard” if it is not adequately protected by the current net worth and paying capacity of the obligor or the collateral pledged, if any. Substandard assets have well defined weaknesses based on objective evidence, and are characterized by the “distinct possibility” that the Company will sustain “some loss” if the deficiencies are not corrected. ● Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.” Charge–off generally commences after the loan is classified “doubtful” to reduce the loan to its recoverable balance. If the account is classified as “loss”, the full balance is charged off regardless of the potential recovery from the sale of the collateral. That amount is recognized as a recovery after the collateral is sold. In accordance with FFIEC (“Federal Financial Institutions Examination Council”) published policies establishing uniform criteria for the classification of retail credit based on delinquency status, “Open-end” credits are charged-off when 180 days delinquent and “Closed-end” credits are charged-off when 120 days delinquent. 20 The following table details the credit risk exposure of loans receivable, by loan type and credit quality indicator at September 30, 2014: CREDIT RISK PROFILE BY CREDIT WORTHINESS CATEGORY (Dollars in thousands) Commercial Real Construction to Residential Real Commercial Estate Construction Permanent Estate Consumer LTVs: < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% Other Total Internal Risk Rating Pass $ 47,027 $ 3,296 $ 241,743 $ 6,614 $ 8,622 $ - $ 9,971 $ 1,754 $ 65,540 $ 18,489 $ 43,109 $ 1,738 $ 679 $ 448,582 Special Mention 128 - 2,721 2,005 - 4,854 Substandard 5,981 - 2,331 142 - 1,533 380 3 - - 10,370 $ 53,136 $ 3,296 $ 246,795 $ 8,761 $ 8,622 $ - $ 9,971 $ 1,754 $ 67,073 $ 18,869 $ 43,112 $ 1,738 $ 679 $ 463,806 CREDIT RISK PROFILE (in thousands) Commercial Real Construction to Residential Commercial Estate Construction Permanent Real Estate Consumer Totals Performing $ 50,604 $ 255,414 $ 8,622 $ 11,725 $ 84,029 $ 45,526 $ 455,920 Non Performing 5,828 142 - - 1,913 3 7,886 Total $ 56,432 $ 255,556 $ 8,622 $ 11,725 $ 85,942 $ 45,529 $ 463,806 21 The following table details the credit risk exposure of loans receivable, by loan type and credit quality indicator at December 31, 2013: CREDIT RISK PROFILE BY CREDIT WORTHINESS CATEGORY (in thousands) CommercialReal Construction to Residential Real Commercial Estate Construction Permanent Estate Consumer LTVs: < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% Other Total Internal Risk Rating Pass $ 23,672 $ 3,868 $ 198,787 $ 7,940 $ - $ - $ 10,183 $ - $ 83,253 $ 20,778 $ 42,780 $ 3,849 $ 650 $ 395,760 Special Mention 170 - 6,551 2,496 - 9,217 Substandard 7,427 - 3,684 3,314 60 200 1,189 - 1,980 957 10 31 - 18,852 $ 31,269 $ 3,868 $ 209,022 $ 13,750 $ 60 $ 200 $ 11,372 $ - $ 85,233 $ 21,735 $ 42,790 $ 3,880 $ 650 $ 423,829 CREDIT RISK PROFILE (in thousands) Commercial Real Construction Residential Commercial Estate Construction to Permanent Real Estate Consumer Totals Performing $ 28,985 $ 221,007 $ - $ 10,183 $ 104,030 $ 47,287 $ 411,492 Non Performing 6,152 1,765 260 1,189 2,938 33 12,337 Total $ 35,137 $ 222,772 $ 260 $ 11,372 $ 106,968 $ 47,320 $ 423,829 22 Included in loans receivable are loans for which the accrual of interest income has been discontinued due to deterioration in the financial condition of the borrowers. The unpaid principal balances of loans on nonaccrual status and considered impaired were $7.9 million at September 30, 2014 and $12.3 million at December 31, 2013. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded approximately $17,000 of additional income during the quarter ended September 30, 2014 and $257,000 during the quarter ended September 30, 2013. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded approximately $52,000 of additional income for the nine months ended September 30, 2014 and $754,000 for the nine month ended September 30, 2013. The following table sets forth the detail, and delinquency status, of non-accrual loans and past due loans at September 30, 2014: Non-Accrual and Past Due Loans (in thousands) Non-Accrual Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current >90 Days Past Due and Accruing Total Non- Accrual and Past Due Loans Commercial Pass $ - $ - $ - $ - $ - $ 942 $ 942 Substandard - 4 15 19 5,809 - 5,828 Total Commercial $ - $ 4 $ 15 $ 19 $ 5,809 $ 942 $ 6,770 Commercial Real Estate Substandard $ - $ - $ - $ - $ 142 $ - $ 142 Total Commercial Real Estate $ - $ - $ - $ - $ 142 $ - $ 142 Residential Real Estate Substandard $ - $ - $ 1,913 $ 1,913 $ - $ - $ 1,913 Total Residential Real Estate $ - $ - $ 1,913 $ 1,913 $ - $ - $ 1,913 Consumer Substandard $ - $ 3 $ - $ 3 $ - $ - $ 3 Total Consumer $ - $ 3 $ - $ 3 $ - $ - $ 3 Total $ - $ 7 $ 1,928 $ 1,935 $ 5,951 $ 942 $ 8,828 Generally, loans are placed on non-accruing status when they become 90 days or more delinquent, and remain on non-accrual status until they are brought current, have at least six months of performance under the loan terms, and factors indicating reasonable doubt about the timely collection of payments no longer exist. Therefore, loans may be current in accordance with their loan terms, or may be less than 90 days delinquent and still be on a non-accruing status. Additionally, certain loans that cannot demonstrate sufficient global cash flow to continue loan payments in the future and certain troubled debt restructures (TDRs) are placed on non-accrual status. At September 30, 2014, $6.0 million or 76% of the non-accruing loan balance of $7.9 million was current. 23 There were 5 loans totaling $942,000 that were past due ninety days or more and still accruing interest at September 30, 2014. All were mature lines of credit awaiting renewal. There were two such loans at December 31, 2013, totaling $866,000. The following table sets forth the detail, and delinquency status, of non-accrual loans and past due loans at December 31, 2013: Non-Accrual and Past Due Loans (in thousands) Non-Accrual Loans >90 Days Total Non- Greater Past Due Accrual and 31-60 Days 61-90 Days Than Total Past and Past Due Past Due Past Due 90 Days Due Current Accruing Loans Commercial Pass $ - $ - $ - $ - $ - $ 25 $ 25 Substandard - - 2 2 6,150 - 6,152 Total Commercial $ - $ - $ 2 $ 2 $ 6,150 $ 25 $ 6,177 Commercial Real Estate Substandard $ - $ - $ 1,765 $ 1,765 $ - $ 841 $ 2,606 Total Commercial Real Estate $ - $ - $ 1,765 $ 1,765 $ - $ 841 $ 2,606 Construction Substandard $ - $ - $ 260 $ 260 $ - $ - $ 260 Total Construction $ - $ - $ 260 $ 260 $ - $ - $ 260 Construction to Permanent Substandard $ - $ - $ - $ - $ 1,189 $ - $ 1,189 Total Construction to Permanent $ - $ - $ - $ - $ 1,189 $ - $ 1,189 Residential Real Estate Substandard $ - $ - $ 2,553 $ 2,553 $ 385 $ - $ 2,938 Total Residential Real Estate $ - $ - $ 2,553 $ 2,553 $ 385 $ - $ 2,938 Consumer Substandard $ - $ - $ 2 $ 2 $ 31 $ - $ 33 Total Consumer $ - $ - $ 2 $ 2 $ 31 $ - $ 33 Total $ - $ - $ 4,582 $ 4,582 $ 7,755 $ 866 $ 13,203 24 The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at September 30, 2014. (in thousands) Performing (Accruing) Loans Total Non- Total Accrual and 31-60 Days 61-90 Days Total Past Performing Past Due Past Due Past Due Due Current Loans Loans Total Loans Commercial Pass $ 93 $ - $ 93 $ 49,288 $ 49,381 $ 942 $ 50,323 Special Mention - - - 128 128 - 128 Substandard - - - 153 153 5,828 5,981 Total Commercial $ 93 $ - $ 93 $ 49,569 $ 49,662 $ 6,770 $ 56,432 Commercial Real Estate Pass $ 583 $ - $ 583 $ 247,774 $ 248,357 $ - $ 248,357 Special Mention 1,050 - 1,050 3,676 4,726 - 4,726 Substandard - - - 2,331 2,331 142 2,473 Total Commercial Real Estate $ 1,633 $ - $ 1,633 $ 253,781 $ 255,414 $ 142 $ 255,556 Construction Pass $ - $ - $ - $ 8,622 $ 8,622 $ - $ 8,622 Total Construction $ - $ - $ - $ 8,622 $ 8,622 $ - $ 8,622 Construction to Permanent Pass $ - $ - $ - $ 11,725 $ 11,725 $ - $ 11,725 Total Construction to Permanent $ - $ - $ - $ 11,725 $ 11,725 $ - $ 11,725 Residential Real Estate Pass $ 502 $ - $ 502 $ 83,527 $ 84,029 $ - $ 84,029 Substandard - 1,913 1,913 Total Residential Real Estate $ 502 $ - $ 502 $ 83,527 $ 84,029 $ 1,913 $ 85,942 Consumer Pass $ 21 $ - $ 21 $ 45,505 $ 45,526 $ - $ 45,526 Substandard - 3 3 Total Consumer $ 21 $ - $ 21 $ 45,505 $ 45,526 $ 3 $ 45,529 Total Pass $ 1,199 $ - $ 1,199 $ 446,441 $ 447,640 $ 942 $ 448,582 Special Mention 1,050 - 1,050 3,804 4,854 - 4,854 Substandard - - - 2,484 2,484 7,886 10,370 Grand Total $ 2,249 $ - $ 2,249 $ 452,729 $ 454,978 $ 8,828 $ 463,806 25 The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at December 31, 2013. (in thousands) Performing (Accruing) Loans Total Non- Accrual and 31-60 Days 61-89 Days Total Past Total Loan Past Due Total Loans Past Due Past Due Due Current Balances Loans Receivable Commercial Pass $ 725 $ - $ 725 $ 26,790 $ 27,515 $ 25 $ 27,540 Special Mention - Substandard - - - 1,275 1,275 6,152 7,427 Total Commercial $ 725 $ - $ 725 $ 28,235 $ 28,960 $ 6,177 $ 35,137 Commercial Real Estate Pass $ 1,845 $ 266 $ 2,111 $ 204,615 $ 206,726 $ - $ 206,726 Special Mention - - - 9,047 9,047 - 9,047 Substandard - - - 4,394 4,394 2,605 6,999 Total Commercial Real Estate $ 1,845 $ 266 $ 2,111 $ 218,056 $ 220,167 $ 2,605 $ 222,772 Construction Substandard $ - $ - $ - $ - $ - $ 260 $ 260 Total Construction $ - $ - $ - $ - $ - $ 260 $ 260 Construction to Permanent Pass $ - $ - $ - $ 10,183 $ 10,183 $ - $ 10,183 Substandard - 1,189 1,189 Total Construction to Permanent $ - $ - $ - $ 10,183 $ 10,183 $ 1,189 $ 11,372 Residential Real Estate Pass $ 32 $ - $ 32 $ 103,998 $ 104,030 $ - $ 104,030 Substandard - 2,938 2,938 Total Residential Real Estate $ 32 $ - $ 32 $ 103,998 $ 104,030 $ 2,938 $ 106,968 Consumer Pass $ 350 $ 561 $ 911 $ 46,368 $ 47,279 $ - $ 47,279 Substandard 7 - 7 - 7 34 41 Total Consumer $ 357 $ 561 $ 918 $ 46,368 $ 47,286 $ 34 $ 47,320 Total Pass $ 2,602 $ 266 $ 2,868 $ 345,586 $ 348,454 $ 25 $ 348,479 Special Mention - - - 9,217 9,217 - 9,217 Substandard - - - 5,669 5,669 13,144 18,813 Grand Total $ 2,959 $ 827 $ 3,786 $ 406,840 $ 410,626 $ 13,203 $ 423,829 26 Impaired loans consist of non-accrual loans, TDRs, and loans previously classified as TDRs that have been upgraded. The average recorded investment in impaired loans for the three and nine months ended September 30, 2014 was $21.5 million and $21.6 million respectively. For the three months ended September 30, 2014 and 2013, the interest collected and recognized as income on impaired loans, was approximately $204,000 and $124,000 respectively. For the nine months ended September 30, 2014 and 2013, the interest collected on impaired loans was approximately $589,000 and $344,000 respectively. The recorded investment of impaired loans at September 30, 2014 and December 31, 2013 was $19.8 million and $22.0 million, with related allowances of $1.5 million and $1.9 million, respectively. The following table summarizes impaired loans as of September 30, 2014: Recorded Unpaid Principal (in thousands) Investment Balance Related Allowance With no related allowance recorded: Commercial $ 4 $ 96 $ - Commercial Real Estate 8,262 9,077 - Construction - 732 - Residential 4,978 5,087 - Consumer 555 635 - Total: $ 13,799 $ 15,627 $ - With an allowance recorded: Commercial $ 5,823 $ 5,823 $ 1,513 Commercial Real Estate 142 186 4 Consumer 3 3 3 Total: $ 5,968 $ 6,012 $ 1,520 Commercial $ 5,827 $ 5,919 $ 1,513 Commercial Real Estate 8,404 9,263 4 Construction - 732 - Residential 4,978 5,087 - Consumer 558 638 3 Total: $ 19,767 $ 21,639 $ 1,520 27 The following table summarizes impaired loans as of December 31, 2013: (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial $ 2 $ 151 $ - Commercial Real Estate 7,596 8,316 - Construction to Permanent 1,189 1,417 - Residential 5,103 7,636 - Consumer 592 671 - Total: $ 14,482 $ 18,191 $ - With an allowance recorded: Commercial $ 6,150 $ 6,150 $ 1,500 Commercial Real Estate 170 214 31 Construction 260 732 260 Residential 957 1,097 98 Consumer 2 2 2 Total: $ 7,539 $ 8,195 $ 1,891 Commercial $ 6,152 $ 6,301 $ 1,500 Commercial Real Estate 7,766 8,530 31 Construction 260 732 260 Construction to Permanent 1,189 1,417 - Residential 6,060 8,733 98 Consumer 594 673 2 Total: $ 22,021 $ 26,386 $ 1,891 Included in the tables above at September 30, 2014 and December 31, 2013 are loans with carrying balances of $13.8 million and $14.5 million that required no specific reserves in our allowance for loan losses. Loans that did not require specific reserves have sufficient collateral values, less costs to sell, supporting the carrying balances of the loans. In some cases, there may be no specific reserves because the Company already charged-off the specific impairment. Once a borrower is in default, the Company is under no obligation to advance additional funds on unused commitments. On a case-by-case basis, the Company may agree to modify the contractual terms of a borrower’s loan to assist customers who may be experiencing financial difficulty. If the borrower is experiencing financial difficulties and a concession has been made, the loan is classified as a troubled debt restructured loan. 28 At September 30, 2014, there were 2 loans totaling $2.1 million that were considered “TDRs”. Interest income was being accrued on both loans. At December 31, 2013 there were 2 loans totaling $2.2million that were considered TDRs. One loan of $1.2 million was on non-accrual status. The following table presents the total troubled debt restructured loans as of September 30, 2014: Accrual Non-accrual Total (Dollars in thousands) # of # of # of Loans Amount Loans Amount Loans Amount Commercial Real Estate 2 $ 2,091 - $ - 2 $ 2,091 Total Troubled Debt Restructurings 2 $ 2,091 - $ - 2 $ 2,091 The following table presents the total troubled debt restructured loans as of December 31, 2013: Accrual Non-accrual Total (Dollars in thousands) # of # of # of Loans Amount Loans Amount Loans Amount Commercial Real Estate 1 $ 991 - $ - 1 $ 991 Construction to Permanent - - 1 1,197 1 1,197 Total Troubled Debt Restructurings 1 $ 991 1 $ 1,197 2 $ 2,188 No loans were modified in troubled debt restructurings during the three months ended September 30, 2014. The following table summarizes loans that were modified in troubled debt restructurings during the nine months ended September 30, 2014. Nine months ended September 30, 2014 Pre-Modification Post-Modification Number of Outstanding Recorded Number of Outstanding Recorded (Dollars in thousands) Relationships Investment Relationships Investment Commercial Real Estate 2 $ 2,439 2 $ 2,430 Total Troubled Debt Restructurings 2 $ 2,439 2 $ 2,430 Substantially all troubled debt restructured loan modifications involve lowering the monthly payments on such loans through either a reduction in interest rate, an extension of the term of the loan, or a combination of these two methods. These modifications rarely result in the forgiveness of principal or accrued interest. In addition, we often obtain additional collateral or guarantor support when modifying commercial loans. If the borrower had demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status when there has been a sustained period of repayment performance (at least six consecutive months of payments) and both principal and interest are deemed collectible. All troubled debt restructurings are impaired loans, which are individually evaluated for impairment. 29 Note 4:Deposits The following table is a summary of the Company’s deposits at: September 30, December 31, (in thousands) Non-interest bearing $ 62,657 $ 55,358 Interest bearing NOW 25,818 28,618 Savings 85,831 80,983 Money market 25,722 29,310 Time certificates, less than $100,000 120,127 129,548 Time certificates, $100,000 or more 94,975 106,387 Brokered Deposits (CDARS) 5,985 - Total interest bearing 358,458 374,846 Total Deposits $ 421,115 $ 430,204 30 Note 5:Share-Based Compensation The Company maintains the Patriot National Bancorp, Inc. 2012 Stock Plan to provide an incentive to directors and employees of the Company by the grant of options, restricted stock awards or phantom stock units. The Plan provides for the issuance of up to 3,000,000 shares of the Company’s common stock subject to certain Plan limitations. As of September 30, 2014, 2,202,100 shares of stock remain available for issuance under the Plan. The vesting of restricted stock awards and options may be accelerated in accordance with terms of the plan. The Compensation Committee shall determine the vesting of restricted stock awards and stock options. Restricted stock grants are available to directors and employees and vest in quarterly or annual installments over a three, four or five year period from the date of grant. The Compensation Committee accelerated the vesting of the initial grant of restricted stock for directors in 2012, whereby the first year of the tranche vested immediately. The Company is expensing the grant date fair value of all share-based compensation over the requisite vesting periods on a straight-line basis. During the three months ended September 30, 2014 and September 30, 2013, the Company recorded $73,000 and $55,000 of total stock-based compensation, respectively. During the nine months ended September 30, 2014 and September 30, 2013, the Company recorded $203,000 and $71,000 of total stock-based compensation, respectively. During the nine months ended September 30, 2014, there were 385,652 shares granted under the 2012 Stock Plan. The following is a summary of the status of the Company’s restricted shares as of September 30, 2014, and changes therein during the period then ended. Number of Weighted Shares Average Grant Awarded Date Fair Value Non-vested at December 31, 2013 281,835 $ 1.26 Granted 385,652 1.04 Vested ) 1.73 Non-vested at September 30, 2014 654,174 $ 1.12 Expected future stock award expense related to the non-vested restricted awards as of September 30, 2014, is $555,000 over an average period of 2.56 years. The Company had no outstanding stock options at September 30, 2014. 31 N ote 6:Income Taxes For the three month and year-to-date periods ended September 30, 2014, the bank recorded an income tax benefit of approximately $16.8 million. This compares to no income tax benefit or expense for the three month period ended September 30, 2013, and a $21,000 benefit last September 30, year to date. The year over year variance is due to the company’s release of $16.8 million of its deferred tax asset valuation allowance. As measured under the rules of the Tax Reform Act of 1986, the Company had undergone a greater than 50% change of ownership in 2010. Consequently, use of the Company'snet operating loss carry forward and certain built in deductions available against future taxable income in any one year are limited. The maximum amount of carry forwards available in a given year is limited to the product of the Company's fair market value on the date of ownership change and the federal long-term tax-exempt rate, plus any limited carry forward not utilized in prior years. The Company analyzed the impact of its ownership change in 2010 and calculated the annual limitation under IRC 382 to be $284,000. Based on the analysis, the Company had determined that the pre-change net operating losses and net unrealized built-in deductions were approximately $36.2 million. Based on a 20 year carry forward period, the Company could utilize approximately $5.6 million of the pre-change net operating losses and built-in deductions. Therefore, the Company wrote-off approximately $10.4 million of deferred tax assets in 2011. Accordingly, the write-off of the deferred tax asset did not affect the consolidated financial statements as there was a full valuation allowance against the deferred tax asset. Under US GAAP companies are required to assess whether a valuation allowance should be established against their deferred tax assets based on consideration of all available evidence using a “more likely than not” standard . The deferred tax position has been affected by several significant transactions in prior years. These transactions include provision for loan losses, the levels of non-accrual loans and other-than-temporary impairment write-offs of certain investments, as well as a loss on the bulk sale of loans in 2011. As a result, the Company had concluded that it was not more-likely-than-not that the Company would be able to realize its deferred tax assets and, accordingly, had established a full valuation allowance totaling $14.4 million against the deferred tax asset balance remaining after the IRC 382 write-down (see below). As part of our ongoing evaluation of the reliability of our deferred tax assets it was determined that $16.8 million of the valuation allowance was now more likely than not to be realized as future tax benefits. The release of the valuation allowance in the current quarter reflects the impacts of various factors, such as: a strong positive trend in financial performance over the last four quarters, forecasted 2015 and future period taxable income, significant improvements in the quality of the loan portfolio and favorable changes in operations which permanently reduce operating expenses. These factors provided sufficient evidence as to the reliability of the deferred tax assets. 32 Note 7:Income (loss) per share The Company is required to present basic income (loss) per share and diluted income (loss) per share in its consolidated statements of operations. Basic income (loss) per share amounts are computed by dividing net income (loss) by the weighted average number of common shares outstanding. Diluted income (loss) per share reflects additional common shares that would have been outstanding if potentially dilutive common shares had been issued, as well as any adjustment to income that would result from the assumed issuance. Potential common shares that may be issued by the Company relate to outstanding stock options and would be determined using the treasury stock method. The Company is also required to provide a reconciliation of the numerator and denominator used in the computation of both basic and diluted income (loss) per share. Non-vested restricted stock awards did not have an impact on the diluted earnings per share. The Company had no outstanding stock options. The following is information about the computation of income (loss) per share for the three and nine months ended September 30, 2014 and 2013: Three months ended September 30, 2014 Weighted Average Common Shares Net Income O/S Amount Basic and Diluted Income Per Share Income attributable to common shareholders $ 17,261,000 38,502,062 $ 0.45 Three months ended September 30, 2013 Weighted Average Common Shares Net Loss O/S Amount Basic and Diluted Loss Per Share Loss attributable to common shareholders $ ) 38,409,683 $ ) Nine months ended September 30, 2014 Weighted Average Common Shares Net Income O/S Amount Basic and Diluted Income Per Share Income attributable to common shareholders $ 18,105,000 38,497,625 $ 0.47 Nine months ended September 30, 2013 Weighted Average Common Shares Net Loss O/S Amount Basic and Diluted Loss Per Share Loss attributable to common shareholders $ ) 38,426,431 $ ) 33 Note 8:Other Comprehensive Income Other comprehensive income, which is comprised solely of the change in unrealized gains and losses on available-for-sale securities, is as follows: Three Months Ended Nine Months Ended September 30, 2014 September 30, 2014 Before Tax Net of Tax Before Tax Net of Tax ( in thousands) Amount Tax Effect Amount Amount Tax Effect Amount Unrealized holding gains arising during the period $ 51 $ - $ 51 $ 552 $ - $ 552 Three Months Ended Nine Months Ended September 30, 2013 September 30, 2013 Before Tax Net of Tax Before Tax Net of Tax Amount Tax Effect Amount Amount Tax Effect Amount Unrealized holding (losses) arising during the period $ ) $ - $ ) $ ) $ - $ ) 34 Note 9:Financial Instruments with Off-Balance Sheet Risk In the normal course of business, the Company is a party to financial instruments with off-balance-sheet risk to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit and involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the balance sheet. The contractual amounts of these instruments reflect the extent of involvement the Company has in particular classes of financial instruments. The contractual amount of commitments to extend credit and standby letters of credit represent the total amount of potential accounting loss should: the contracts be fully drawn upon; the customers default; and the value of any existing collateral becomes worthless. The Company uses the same credit policies in making commitments and conditional obligations as it does for on-balance-sheet instruments and evaluates each customer’s creditworthiness on a case-by-case basis. Management believes that the Company controls the credit risk of these financial instruments through credit approvals, credit limits, monitoring procedures and the receipt of collateral as deemed necessary. Financial instruments whose contractual amounts represent credit risk at September 30, 2014 are as follows: Commitments to extend credit: (in thousands) Future loan commitments $ 12,412 Home equity lines of credit 25,277 Unused lines of credit 33,727 Undisbursed construction loans 8,381 Financial standby letters of credit 1,118 $ 80,915 Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments to extend credit generally have fixed expiration dates, or other termination clauses, and may require payment of a fee by the borrower. Since these commitments could expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the counterparty. Collateral held varies, but may include residential and commercial property, deposits and securities. The bank has established a reserve of $12,000 as of September 30, 2014 for these commitments. Standby letters of credit are written commitments issued by the Company to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Guarantees that are not derivative contracts are recorded on the Company’s consolidated balance sheet at their fair value at inception. 35 Note 10:Regulatory and Operational Matters On September 29, 2014, Patriot National Bancorp, Inc. was notified by the Office of the Comptroller of the Currency (the "OCC") that the formal agreement between Patriot National Bank (the "Bank") and the OCC, dated February 9, 2009, had been terminated. This action was taken because the OCC no longer considers the Bank to be in "troubled condition". The decision to terminate the formal agreement was due to, among other things, the satisfactory ratings of the Bank's asset quality, liquidity, management and regulatory capital position following the Bank’s successful control recapitalization and turnaround plan. 36 The Company’s and the Bank’s actual capital amounts and ratios at September 30, 2014 and December 31, 2013 were: To Be Well Capitalized Under For Capital Prompt Corrective Actual Adequacy Purposes Action Provisions (dollars in thousands) Amount Ratio Amount Ratio Amount Ratio September 30, 2014 The Company: Total Capital (to Risk Weighted Assets) $ 62,689 % $ 36,234 % N/A N/A Tier 1 Capital (to Risk Weighted Assets) 57,777 % 18,117 % N/A N/A Tier 1 Capital (to Average Assets) 57,777 % 21,808 % N/A N/A The Bank: Total Capital (to Risk Weighted Assets) $ 62,582 % $ 36,208 % $ 54,312 % Tier 1 Capital (to Risk Weighted Assets) 57,669 % 18,104 % 47,523 % Tier 1 Capital (to Average Assets) 57,669 % 21,794 % 49,037 % December 31, 2013 The Company: Total Capital (to Risk Weighted Assets) $ 56,060 % $ 32,153 % N/A N/A Tier 1 Capital (to Risk Weighted Assets) 51,027 % 16,076 % N/A N/A Tier 1 Capital (to Average Assets) 51,027 % 21,888 % N/A N/A The Bank: Total Capital (to Risk Weighted Assets) $ 55,758 % $ 32,187 % $ 48,280 % Tier 1 Capital (to Risk Weighted Assets) 50,730 % 16,093 % 42,245 % Tier 1 Capital (to Average Assets) 50,730 % 21,872 % 49,212 % 37 Note 11: Fair Value and Interest Rate Risk The Company uses fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. A fair value hierarchy has been established that prioritizes the inputs used to measure fair value, requiring entities to maximize the use of observable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs generally require significant management judgment. The three levels within the fair value hierarchy are as follows: ● Level 1- Unadjusted quoted market prices for identical assets or liabilities in active markets that the entity has the ability to access at the measurement date (such as active exchange-traded equity securities and certain U.S. and government agency debt securities). ● Level 2- Observable inputs other than quoted prices included in Level 1, such as: ■ quoted prices for similar assets or liabilities in active markets (such as U.S. agency and government sponsored mortgage-backed securities) ■ quoted prices for identical or similar assets or liabilities in less active markets (such as certain U.S. and government agency debt securities, and corporate and municipal debt securities that trade infrequently) ■ Other inputs that are observable for substantially the full term of the asset or liability (i.e. interest rates, yield curves, prepayment speeds, default rates, etc.) ● Level 3- Valuation techniques that require unobservable inputs that are supported by little or no market activity and are significant to the fair value measurement of the asset or liability (such as pricing and discounted cash flow models that typically reflect management’s estimates of the assumptions a market participant would use in pricing the asset or liability). A description of the valuation methodologies used for assets and liabilities recorded at fair value, and for estimating fair value for financial and non-financial instruments not recorded at fair value, is set forth below. Cash and due from banks, federal funds sold, short-term investments and accrued interest receivable and payable: The carrying amount is a reasonable estimate of fair value and accordingly these are classified as Level 1. These financial instruments are not recorded at fair value on a recurring basis. Available-for-Sale Securities: These financial instruments are recorded at fair value on a recurring basis in the financial statements. The prices for these instruments are obtained through an independent pricing service or dealer market participants with whom the Company has historically transacted both purchases and sales of investment securities. Management reviews the data and assumptions used in pricing the securities by its third party provider to ensure the highest level of significant inputs are derived from market observable data. Other Investments : The Bank’s investment portfolio includes the Solomon Hess SBA Loan Fund totaling $4.5 million. This investment is utilized for the purposes of the Bank satisfying its CRA lending requirements. As this fund operates as a private fund, shares in the Fund are not publicly traded and therefore have no readily determinable market value. An investment in the Fund is reported in the financial statements at cost, as adjusted for income, losses, and cash distributions attributable to the investment. 38 Loans: For variable rate loans, which reprice frequently and have no significant change in credit risk, carrying values are a reasonable estimate of fair values, adjusted for credit losses inherent in the portfolios. The fair value of fixed rate loans is estimated by discounting the future cash flows using the period end rates, estimated by using local market data, at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities, adjusted for credit losses inherent in the portfolios. As estimates are dependent on management’s observations, loans are classified as Level 3. The Company does not record loans at fair value on a recurring basis. However, from time to time, nonrecurring fair value adjustments to collateral-dependent impaired loans are recorded to reflect partial write-downs based on the observable market price or current appraised value of collateral. Fair values estimated in this manner do not fully incorporate an exit-price approach to fair value, but instead are based on a comparison to current market rates for comparable loans. Other Real Estate Owned: The fair value of OREO properties the Company may obtain is based on the estimated current property valuations less estimated selling costs. When the fair value is based on current observable appraised values, OREO is classified within Level2. The Company classifies the OREO within Level 3 when unobservable adjustments are made to appraised values. The Company does not record other real estate owned at fair value on a recurring basis. Deposits: The fair value of demand deposits, regular savings and certain money market deposits is the amount payable on demand at the reporting date. The fair value of certificates of deposit and other time deposits is estimated using a discounted cash flow calculation that applies interest rates currently being offered for deposits of similar remaining maturities, estimated using local market data, to a schedule of aggregated expected maturities on such deposits. The Company does not record deposits at fair value on a recurring basis. Junior Subordinated Debt: Junior subordinated debt reprices quarterly and as a result the carrying amount is considered a reasonable estimate of fair value. The Company does not record junior subordinated debt at fair value on a recurring basis. Federal Home Loan Bank Borrowings: The fair value of the advances is estimated using a discounted cash flow calculation that applies current Federal Home Loan Bank interest rates for advances of similar maturity to a schedule of maturities of such advances. The Company does not record these borrowings at fair value on a recurring basis. Off-balance sheet instruments: Fair values for the Company’s off-balance-sheet instruments (lending commitments) are based on interest rate changes and fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The Company does not record its off-balance-sheet instruments at fair value on a recurring basis. 39 The following table details the financial assets measured at fair value on a recurring basis as of September 30, 2014 and December 31, 2013, and indicates the fair value hierarchy of the valuation techniques utilized by the Company to determine fair value: (in thousands) Quoted Prices in Significant Significant Active Markets Observable Unobservable Balance for Identical Assets Inputs Inputs as of September 30, 2014 (Level 1) (Level 2) (Level 3) September 30, 2014 U.S. Government agency mortgage- backed securities $ - $ 18,307 $ - $ 18,307 U.S. Government agency bonds - 7,314 - 7,314 Corporate bonds - 8,950 - 8,950 Securities available for sale $ - $ 34,571 $ - $ 34,571 Quoted Prices in Significant Significant Active Markets Observable Unobservable Balance for Identical Assets Inputs Inputs as of December 31, 2013 (Level 1) (Level 2) (Level 3) December 31, 2013 U.S. Government agency mortgage- backed securities $ - $ 21,752 $ - $ 21,752 U.S. Government agency bonds - 7,079 - 7,079 Corporate bonds - 8,870 - 8,870 - - Securities available for sale $ - $ 37,701 $ - $ 37,701 There were no transfers of assets between levels 1, 2 or 3 as of September 30, 2014 or December 31, 2013. Certain financial assets and financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). 40 The following reflects financial assets measured at fair value on a non-recurring basis as of September 30, 2014 and December 31, 2013, segregated by the level of the valuation inputs within the fair value hierarchy utilized: Quoted Prices in Significant Significant (in thousands) Active Markets Observable Unobservable for Identical Assets Inputs Inputs Balance (Level 1) (Level 2) (Level 3) September 30, 2014 Non-accrual loans $ - $ - $ 6,366 $ 6,366 December 31, 2013 Non-accrual loans $ - $ - $ 11,312 $ 11,312 The Company discloses fair value information about financial instruments, whether or not recognized in the consolidated balance sheet, for which it is practicable to estimate that value. Certain financial instruments are excluded from disclosure requirements and, accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. The estimated fair value amounts have been measured as of September 30, 2014 and December31,2013 and have not been reevaluated or updated for purposes of these financial statements subsequent to those respective dates. As such, the estimated fair value of these financial instruments subsequent to the respective reporting dates may be different than amounts reported on those dates. The information presented should not be interpreted as an estimate of the fair value of the Company since a fair value calculation is only required for a limited portion of the Company’s assets and liabilities. Due to the wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between the Company’s disclosures and those of other bank holding companies may not be meaningful. 41 The following is a summary of the carrying amounts and estimated fair values of the Company’s financial instruments not measured and not reported at fair value on the consolidated balance sheets at September 30, 2014 and December31,2013: September 30, 2014 December 31, 2013 (in thousands) Fair Value Carrying Estimated Carrying Estimated Hierarchy Amount Fair Value Amount Fair Value Financial Assets: Cash and noninterest bearing balances due from banks Level 1 $ 1,530 $ 1,530 $ 1,570 $ 1,570 Interest-bearing deposits due from banks Level 1 56,060 56,060 33,295 33,295 Other investments Level 2 4,450 4,450 4,450 4,450 Federal Reserve Bank stock Level 2 1,541 1,541 1,444 1,444 Federal Home Loan Bank stock Level 2 6,428 6,428 4,143 4,143 Loans receivable, net Level 3 458,893 463,161 418,148 424,831 Accrued interest receivable Level 1 1,649 1,649 1,566 1,566 Financial Liabilities: Demand deposits Level 1 $ 62,657 $ 62,657 $ 55,358 $ 55,358 Savings deposits Level 1 85,831 85,831 80,983 80,983 Money market deposits Level 1 25,722 25,722 29,310 29,310 NOW accounts Level 1 25,818 25,818 28,618 28,618 Time deposits Level 2 221,087 221,256 235,935 236,602 FHLB Borrowings Level 2 132,000 132,000 57,000 57,000 Subordinated debentures Level 2 2,191 2,191 8,248 8,248 Accrued interest payable Level 1 92 92 1,388 1,388 The Company assumes interest rate risk (the risk that general interest rate levels will change) as a result of its normal operations. As a result, the fair values of the Company’s financial instruments will change when interest rate levels change and that change may be either favorable or unfavorable to the Company. Management attempts to match maturities of assets and liabilities to the extent believed necessary to minimize interest rate risk. However, borrowers with fixed rate obligations are less likely to prepay in a rising rate environment and more likely to prepay in a falling rate environment. Conversely, depositors who are receiving fixed rates are more likely to withdraw funds before maturity in a rising rate environment and less likely to do so in a falling rate environment. Management monitors rates and maturities of assets and liabilities and attempts to minimize interest rate risk by adjusting terms of new loans and deposits and by investing in securities with terms that mitigate the Company’s overall interest rate risk. Off-balance sheet instruments Loan commitments on which the committed interest rate is less than the current market rate were insignificant at September 30, 2014 and December31,2013. The estimated fair value of fee income on letters of credit at September 30, 2014 and December31,2013 was also insignificant. 42 Note 12: Restructuring Charges and Asset Disposals The Company recorded no restructuring charges for the nine months ended September 30, 2014, compared to $448,000 in the same period as last year. These costs are included in restructuring charges and asset disposals in the Consolidated Statements of Operations. The $448,000 of restructuring charges for the nine months ended September 30, 2013 consisted of workforce reduction related charges of $569,000 partially offset by $121,000 reduction in existing restructuring reserves related to lease liability costs. On May 29, 2013, the Company purchased a branch location where the cost of the lease exceeded the cost to own. Purchase of this branch resulted in a reduction of $121,000 in future lease liability costs which had been included as part of a restructuring initiative in 2011. On June 13, 2013, the Company executed a workforce reduction of the residential lending group and retail operations to further reduce operating expenses. There were nineteen employees in total affected by this announcement. Restructuring charges for this initiative resulted in $515,000 in severance expenses. During July 2013, there was an additional workforce reduction, resulting in restructuring charges of $54,000 in severance expenses. There were no remaining restructuring reserves at September 30, 2014. 43 Note 13:Recent Accounting Pronouncements Recently Adopted Accounting Standards Updates ASU No. 2013-11 - Income Taxes (Topic 740) - "Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carry forward ,a Similar Tax Loss, or a Tax Credit Carry forward Exists (a consensus of the FASB Emerging Issues Task Force)." – The ASU requires an entity to present an unrecognized tax benefit, or a portion of an unrecognized tax benefit, in the financial statements as a reduction to a deferred tax asset for a net operating loss carry forward, a similar tax loss, or a tax credit carry forward, as applicable. To the extent a net operating loss carry forward, a similar tax loss, or a tax credit carry forward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit shall be presented in the financial statements as a liability and shall not be combined with deferred tax assets. This update was adopted effective January 1, 2014 and will be applied prospectively; however, its netting provisions are consistent with the Company’s previous presentation, as applicable, and as a result did not require additional disclosures Recently Issued Accounting Standards Updates ASU 2014-14, “
